DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2007-270726.  JP ‘726 discloses a canister with a casing containing granular adsorbing materials and a plate-shaped partition member disposed in the casing and supporting the adsorbing materials within the casing.  The partition member includes an outer frame portion and a crosspiece portion coupled to and disposed in the outer frame portion, wherein the crosspiece portion includes an upstream crosspiece portion (74) and a downstream crosspiece portion (76) that are positioned upstream and downstream, respectively, with respect to a fluid flow direction through the casing, wherein the upstream crosspiece portion includes a plurality of crosspiece members that are spaced apart at intervals while being oriented in a direction intersecting the fluid flow direction, wherein each crosspiece member of the upstream crosspiece portion has an upstream surface and a downstream surface, wherein the downstream crosspiece portion includes a plurality of crosspiece members that are spaced apart at intervals while being oriented in a direction intersecting the fluid flow direction and the crosspiece members of the upstream crosspiece portion, wherein each crosspiece member of the downstream crosspiece portion has an upstream surface and a downstream surface, and wherein the upstream crosspiece portion and the downstream crosspiece portion are connected with each other such that the downstream surfaces of the crosspiece members of the upstream crosspiece portion are integrated with the upstream surfaces of the crosspiece members of the downstream crosspiece portion so as to define a plurality of flow openings.  Regarding claimed particular shapes of the crosspieces portion, the specification fails to establish any criticality of the limitations.  Even if applicants show a great improvement over the prior art, applicants must then show that such a modification is beyond the capabilities of a person of ordinary skill in that art.  More particularly, it is not inventive to discover optimum or critical ranges by routine experimentation.  In other words, applicants must prove that such claimed limitations are beyond the bounds of routine experimentation in the art.  Thus, it would have been considered to be an obvious choice of mechanical design because one skilled in this art is familiar with basic fluid mechanic and normally has the laboratory test facilities. To optimize or select the suitable shapes of the crosspieces portion would be within the ability of ordinary skilled in this art. 

Response to Arguments
Applicant's arguments filed September 19, 2022 have been fully considered but they are not persuasive. The issue in this application is whether the crosspiece portion along the common plane is palatable over the prior art reference. As discussed during the interview that the applicants are required to submit the test result, affidavit etc. to prove the unexpected results over the prior arts.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN KWON whose telephone number is (571)272-4846. The examiner can normally be reached M-F; 9A-5P. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phuttiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN KWON/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        November 18, 2022